Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162337(42)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE CITY OF ST. CLAIR SHORES,                                                               Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 162337
  v                                                                  COA: 349910
                                                                     Macomb CC: 2019-000135-AR
  MICHAEL DORR,
             Defendant-Appellant.
  ___________________________________________/

          On order of the Chief Justice, the motion of Michigan Realtors to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on March 22, 2021, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 24, 2021

                                                                               Clerk